Case 2:19-cv-13415-VAR-EAS ECF No. 27, PageID.1501 Filed 12/04/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARGARET RICHARD,

          Plaintiff,
v.                                           Case No. 19-13415
                                             Honorable Victoria A. Roberts
UNUM LIFE INSURANCE
COMPANY OF AMERICA and
CONFORM GISSING
INTERNATIONAL, LLC

     Defendant.
_______________________________/

  ORDER GRANTING (1) DEFENDANT’S MOTION FOR JUDGMENT
    BASED UPON THE ADMINISTRATIVE RECORD [ECF No. 21]
and GRANTING (2) DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S
RESPONSE BRIEF (ECF No. 22) and BRIEF IN SUPPORT [ECF No. 24]

     I.      INTRODUCTION

          This matter is before the Court on UNUM Life Insurance Company of

America’s (“UNUM’s”) motion for judgment based upon the administrative

record [ECF No. 21] and UNUM’s motion to strike [ECF No. 24].

          UNUM issued a group life insurance policy (the “Plan”) for the benefit

of Conform Gissing International, Inc. (“CGI”) employees. UNUM acted as

the claims administrator. It adjudicated claims on the Plan. CGI acted as the

plan administrator. It administered enrollment of the Plan. The Plan provided

a maximum potential benefit of $700,000, including a $500,000 basic benefit

                                         1
Case 2:19-cv-13415-VAR-EAS ECF No. 27, PageID.1502 Filed 12/04/20 Page 2 of 7




and up to $200,000 additional benefits. The Plan required that employees

submit Evidence of Insurability (“EOI”) for consideration of benefits over

$500,000. Additional benefits over $500,000 required UNUM’s approval. For

purposes of the Plan, UNUM defined EOI as “a statement of your own or

your dependent’s medical history which UNUM will use to determine if you

or your dependent is approved for coverage.”

      Margaret Richard’s (“Mrs. Richard’s”) husband, Christopher J. Richard

(“Mr. Richard”), was an executive employee of CGI from January 2014 until

his death in June 2018. Mr. Richard executed a group insurance election

form in 2014. The first page of the election form advised Mr. Richard that EOI

“will be required if: You have elected coverage over the guaranteed issue of

the lesser of 3 x Annual Earnings of $500,000 (Base and Additional

Combined[.]” It is undisputed Mr. Richard never submitted EOI.

      Mrs. Richard is the beneficiary of Mr. Richard’s life insurance benefits

under the Plan. Following Mr. Richard’s death, UNUM paid only $500,000 in

benefits. It denied Mrs. Richard the additional $200,000, relying on Mr.

Richard’s failure to submit the EOI. UNUM conducted additional review of

Mr. Richard’s records and determined even if he submitted EOI, based on

his medical history of heart conditions, UNUM would have denied his request

for additional coverage.

                                      2
Case 2:19-cv-13415-VAR-EAS ECF No. 27, PageID.1503 Filed 12/04/20 Page 3 of 7




      Mrs. Richard filed an appeal claiming she was entitled to the additional

$200,000 benefit because Mr. Richard paid premiums for the supplement.

UNUM said it was unaware of premiums paid by Mr. Richard because CGI

submitted bulk premium payments and it was impossible to know how much

Mr. Richard paid. UNUM agreed Mrs. Richard was entitled to a partial refund

and instructed CGI to make the appropriate adjustment but upheld the

appeal.

      Mrs. Richard filed her amended complaint against UNUM and CGI,

asserting claims for:

           Count I – Life Insurance Benefits Under 29 U.S.C. §

            1132(a)(1)(B) (UNUM);

           Count II – Violations of Fiduciary Duties by Claims Administrator

            Under 29 U.S.C § 1132(a)(3) (UNUM); and

           Count III – Violations of Fiduciary Duties by Plan Administrator

            Under 29 U.S.C. § 1132(a)(3) (CGI).

Mrs. Richard voluntarily withdrew Count II. UNUM now moves for judgment

based upon the administrative record on Count I (Life Insurance Benefits

Under 29 U.S.C. § 1132(a)(1)(B)).




                                      3
Case 2:19-cv-13415-VAR-EAS ECF No. 27, PageID.1504 Filed 12/04/20 Page 4 of 7




          The Court grants UNUM’s Motion for Judgment based upon the

administrative record and grants UNUM’s Motion to Strike Plaintiff’s

Response Brief.

   II.      STANDARD OF REVIEW

          Beneficiaries may recover “benefits due to [them] under the terms of

[the ERISA] plan” under 29 U.S.C. § 1132(a)(1)(B). Claims for the denial of

ERISA benefits are resolved using motions for judgment on the

administrative record. Wilkins v. Baptist Healthcare System, Inc., 150 F.3d

609, 619 (6th Cir. 1998). The Court conducts its review “based solely upon

the administrative record,” and evidence outside the administrative record is

considered “only if that evidence is offered in support of a procedural

challenge to the administrator's decision, such as an alleged lack of due

process afforded by the administrator or alleged bias on its part.” Id. ERISA

claims must be decided on the basis of the plan’s terms, nothing more.

Adams v. Anheuser-Busch Companies, Inc., 758 F.3d 742, 746-47 (6th Cir.

2014).

   III.     ANALYSIS

            A. Motion for Judgment Based Upon the Administrative
               Record

          The question is whether the Plan required EOI before providing the

additional $200,000 over the $500,000 basic benefit. The group election form
                                        4
Case 2:19-cv-13415-VAR-EAS ECF No. 27, PageID.1505 Filed 12/04/20 Page 5 of 7




Mr. Richard executed and the Plan both unambiguously required EOI for

benefits over $500,000.

      Mr. Richard failed to provide EOI, a clear obligation imposed on him in

order to receive additional benefits. Since this document is missing from the

administrative record and the Court must decide this ERISA claim based on

that record, Wilkins, 150 F.3d at 619, Mrs. Richard’s claim for the additional

$200,000 in benefits under 29 U.S.C. § 1132(a)(1)(B) fails.

      The Court GRANTS UNUM’S motion for judgment.

         B. Motion to Strike Plaintiff’s Response

      The Court’s scheduling order required Mrs. Richard and UNUM to file

cross-motions for judgment on the administrative record. [ECF No. 19].

Instead of filing a cross-motion, Mrs. Richard filed a response to UNUM’s

motion for judgment on the administrative record four days after the cross-

motion deadline.

      In her response, Mrs. Richard raised a new argument—the Plan’s

incontestability provision. She says that based on the language of the Plan,

UNUM is prohibited from asserting flaws in the application for benefits or EOI

process more than two years after the application is made. The

Incontestability provision states it will only use statements made in a signed




                                      5
Case 2:19-cv-13415-VAR-EAS ECF No. 27, PageID.1506 Filed 12/04/20 Page 6 of 7




application or an EOI form as a basis for a reduction or denial of benefits

within the first two years coverage is in force, except in the case of fraud.

         As a result of Mrs. Richard’s failure to file a cross-motion, late

response, and assertion of a new argument in her response, UNUM filed a

motion to strike her response in opposition to UNUM’s motion for judgment

based upon the administrative record.

         A scheduling order “controls the course of the action unless the court

modifies it.” Fed. R. Civ. P. 16(d). The Court issued a scheduling order

requiring cross briefs by May 28, 2020.

         Even if the response had been timely, it raises a new argument that is

not part of the administrative record and the Court cannot consider it because

UNUM does not have a chance to respond. “It is well-established that a party

cannot raise new issues in a reply brief; [she] can only respond to arguments

raised for the first time in opposition.” United States v. Crozier, 259 F.3d 503,

517 (6th Cir. 2001).

   IV.     CONCLUSION

         The Court GRANTS UNUM’s motion to strike and GRANTS UNUM’s

motion for judgment based upon the administrative record. The Court

dismisses UNUM.

IT IS SO ORDERED.

                                        6
Case 2:19-cv-13415-VAR-EAS ECF No. 27, PageID.1507 Filed 12/04/20 Page 7 of 7




                                         S/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

Date: December 4, 2020




                                     7
